Citation Nr: 1113463	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-38 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for gout. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1974 to June 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.    

The Veteran's claim of entitlement to service connection for status-post open reduction and internal fixation for a fracture of the right thumb was granted by the RO in a January 2011 rating decision.  As the Veteran has been granted full benefits sought on appeal, that issue is no longer before the Board.  

The Board remanded the Veteran's appeal in December 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Gouty arthritis was incurred in service.  


CONCLUSION OF LAW

Gouty arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Discussion

The Veteran contends that he currently suffers from gout, which he sustained during service.  His service treatment records, including his May 1974 induction physical examination are negative for any complaints, treatment, or diagnosis of gout.  However, a November 1978 service treatment record demonstrates the Veteran had an elevated uric acid level of 8.7.  

Post-service private treatment records dated from August 2000 to July 2008 demonstrate that the Veteran has consistently provided a medical history of gout, takes prescribed medication for his condition, and has a current diagnosis of gouty arthritis.   

An April 2008 VA outpatient treatment record demonstrates the Veteran sought treatment for gout with hyperuricemia and has been taking Allopurinol.  

In a November 2009 statement, J.L., a fellow serviceman, stated that he witnessed the Veteran's physical condition when they were both stationed in Fort Hood, Texas, during service.  Specifically, J.L. recalled that the Veteran was "always on profile" with his foot due to his gout.  J.L. further reports that there were days in which the Veteran could not wear his boots due to his gout condition, as the Veteran's foot would swell and he could not walk because of the pain.  

Pursuant to the Board's remand instructions, the Veteran underwent a VA examination in March 2010.  At the time, the Veteran reported he was diagnosed with gout when he was stationed at Fort Hood and was prescribed Zyloprim, as well as Indocin and Colchicine for gout attacks.  He further reported that over the past 30 years, he has experienced intermittent episodes of acute gout arthritis.  Specifically, gout has affected his neck, bilateral knees, bilateral first toes, and bilateral ankles.  He reported that he has about two gout attacks per month.  The Veteran further reported that due to his condition, he has a permanent lump over the lateral malleolus of the left ankle and over the ulnar styloid of the right wrist, which have been present for the past five years.  He currently misses approximately two days off of work per month due to his gout attacks.

Following physical examination and a review of the Veteran's claims folder, the diagnosis was gouty arthritis with gouty tophi left lateral malleolus and right ulna styloid.  The examiner opined that it is at least as likely as not that the currently demonstrated gouty arthritis condition was incurred in service.  In providing this opinion, the examiner indicated that the evidence demonstrates that the Veteran had hyperuricemia of 8.7 during service.  The examiner further noted the letter from J.L., a fellow soldier, who reported that the Veteran was put on profile for gout during service and the Veteran's contentions, that he was treated during service with medication for his gout attacks.  Further, the examiner stated that hyperuricemia is defined as plasma urate concentration greater than 7.0 mg/dl in males, and it is a clear risk factor for gouty arthritis.  Finally, the examiner indicated that the Veteran has evidence of gouty tophi, stating that it is well recognized that patients suffer from gout for at least 10 years before tophi develop.  

The Board notes that Veteran has a current gout disability.  See private treatment records dated from August 2000 to July 2008 and the March 2010 VA examination.  The Board finds that the history the Veteran provides about being diagnosed with gout in service, namely at Fort Hood, to be credible.  In this regard, the Veteran's contentions of such onset and reported treatment during service, along with J.L.'s November 2009 statement, where he indicated that he witnessed the Veteran's physical condition when they were both stationed in Fort Hood, Texas, reporting that the Veteran was "always on profile" with his foot due to his gout, is evidence which supports the Veteran's claim.  The lay assertions are further buttressed by the inservice documentation of elevated uric acid level.  Further, the Board notes the Veteran's assertion during the aforementioned examination, that over the past 30 years, he has experienced intermittent episodes of acute gout arthritis, which demonstrates continuity of symptomatology.  

Finally, the March 2010 VA examiner reviewed the Veteran's claims file and examined the Veteran, providing a current diagnosis of gout and an opinion relating the Veteran's condition to service.  In providing a rationale for his opinion, the examiner noted that the Veteran had hyperuricemia of 8.7 during service.  The examiner further indicated that hyperuricemia is defined as plasma urate concentration greater than 7.0 mg/dl in males, and it is a clear risk factor for gouty arthritis.  Furthermore, the examiner noted the aforementioned statement from J.L. and the Veteran's contentions, that he was treated during service with Indocin, Colchicine, and Zyloprim for his gout attacks. 

Service connection for gouty arthritis is warranted.  


ORDER

Service connection for gouty arthritis is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


